Mrs. Adams sued Spivey for a lot in the town of Machen. A nonsuit was granted, and plaintiff*excepted. It appears from the evidence, among other things, that the lot in dispute is a part of land left by the will of Matthew Whitfield to his four grandsons equally. On December 29, 1869, one of these grandsons conveyed his interest to Hill. In 1874 Hill and the other three legatees agreed upon a division of the lands, and the same were divided by commissioners; but whether they made a written report or the agreement was in writing does not appear. After the division each party went into the possession of the part allotted to him. On March 23, 1875, Hill made to plaintiff* the deed under which she claims the lot in dispute. He died in that year. A survey and plat were made for her, which plat was in evidence; and there was considerable testimony as to boundary lines, which need not be recited here.